         Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MARC JOHNSON                                *
                                            *     Civil Action No. CCB-19-2523
        v.                                  *
                                            *
MARYLAND TRANSIT                            *
ADMINSTRATION                               *
                                            *
                                          *****
                                       MEMORANDUM

       This civil rights action concerns a dispute over the alleged failure of the defendant

Maryland Transit Administration’s (“MTA”) to make reasonable accommodations for the plaintiff

Marc Johnson after he was injured driving an MTA bus in June 2016. Johnson raises claims for

failure to accommodate, discrimination, and retaliation under the Rehabilitation Act, the

Americans with Disabilities Act (“ADA”), and Maryland’s Fair Employment Practices Act

(“MFEPA”). Before the court is the MTA’s motion to dismiss the amended complaint or, in the

alternative, for summary judgment (ECF 26). The matter has been fully briefed, and no hearing is

required. See Local Rule 105(6). For the reasons discussed herein, the motion, construed as one to

dismiss, will be granted.

                            FACTS AND PROCEDURAL HISTORY

       Marc Johnson was hired by the Maryland Transit Administration in 2008. (ECF 23, Am.

Compl. ¶ 9). On June 22, 2016, Johnson suffered injuries when the MTA bus he was operating

was involved in an accident, which resulted in his seeking medical care for pain in his arm, neck

and back. (Id. ¶¶ 12, 16). Johnson was at the relevant time a member of Amalgamated Transit

Union Local 1300, a labor union which had contracted with the MTA to implement, on or about

May 1, 2017, a “Return to Work” (“RTW”) program to require the MTA to provide to employees




                                                1
           Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 2 of 13



who sustained on-the-job injuries light duty work at full pay in lieu of lower-paid workers

compensation benefits. (Id. ¶¶ 18, 25; see also ECF 30-2, Johnson Aff. at ¶ 11). 1

         The MTA became aware of Johnson’s physical disability on August 2, 2016, and placed

him “on medical leave as [a] reasonable accommodation for his disability-related issues[.]” (Id. ¶

13). Johnson received total temporary benefits under worker’s compensation at two-thirds salary.

(See ECF 30-2, Johnson Aff. at ¶ 4). Johnson underwent a medical workability evaluation on

January 30, 2017, and he was deemed “not able to perform essential functions of his job as a Bus

Operator now or in [the] foreseeable future.” (Id. ¶ 14). Over the year following his accident,

Johnson continued to experience “extreme pain[.]” (Id. ¶ 15). On August 31, 2017, Johnson sought

emergency medical treatment for his pain and the attending physician indicated he could not return

to work as a bus operator until he saw a specialist. (Id. ¶ 16). The same day, Johnson was referred

by Dr. Robert Toney, the state’s doctor, for involuntary retirement at “a fraction of his annual

compensation.” (Id. ¶¶ 17, 39). Up to this point in time, Johnson had made no complaints about a

failure to accommodate.

         But following Dr. Toney’s opinion, Johnson requested as a reasonable acommodation that

he be placed on light duty work pursuant to the MTA’s agreement with Local 1300, which he

believed would enable him to receive his full salary while he sought a second opinion. (Id. ¶ 18).

Johnson’s workers compensation attorney initiated a call with Thomas Burgess, the MTA’s

Director of Operations, Compliance and Investigations, to lodge this request. (Id. ¶ 20). Burgess

rejected this request, stating there was no light duty work available and that obtaining another

medical evaluation would merely confirm Dr. Toney’s conclusion. (Id. ¶¶ 19, 20).


1
  An unexecuted copy of the RTW contract was attached, along with Johnson’s Affidavit, as Exhibit A to Johnson’s
opposition. (See ECF 30-2 at 6). The court does not rely on this exhibit for the purposes of its ruling, but
incorporates some of its language into the recitation of facts to clarify for the reader the timeline of events in places
where the complaint lacks clarity.


                                                            2
         Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 3 of 13



       On September 18, 2017, Johnson obtained an independent neurological evaluation from

Dr. Bernhard Zunkeler, who concluded that Johnson could work at “light” capacity “effective

immediately” and that he could, subject to his employer’s safety requirements, return to his

previous occupation as a bus operator within three months, if not immediately. (Id. ¶ 22).

       Nevertheless, Johnson remained on workers compensation until November 2017, receiving

two-thirds of his average weekly wage in temporary total disability benefits. (Id. ¶ 24). It appears

that Johnson’s benefits were terminated on or around November 9, 2017, (see ECF 30-2, Johnson

Aff. at ¶ 5), and he received no salary from the MTA or from workers compensation from that

time until January 2018, but he was eventually awarded back payments covering this time period.

(ECF 23, Am. Compl. ¶ 33). During this time, Johnson repeatedly asked for light duty work, and

Burgess and the MTA “repeatedly represented that no light duty was available” even though “other

employees were accommodated with light duty” by, for example, being “placed at subway stations

to man the booths.” (Id. ¶ 26).

       Johnson ultimately obtained another opinion on his eligibility for work when he was

examined by Dr. David B. Lumsden on January 2, 2018, and Dr. Lumsden determined that Johnson

could return to work as a bus operator safely. (Id. ¶¶ 39–40). Following that determination, Johnson

was reinstated as a bus operator on or around January 8, 2018. (Id. ¶ 36).

       Johnson filed a charge with the Maryland Commission on Human Rights and received a

right to sue letter on June 5, 2019. (Id. ¶¶ 6, 8). Johnson brought this action on August 30, 2019

and, after the MTA filed a motion to dismiss, Johnson filed an amended complaint on April 29,

2020. The amended complaint asserts that the MTA discriminated against Johnson, retaliated

against him for engaging in protected activities, and failed to provide him with reasonable

accomodations, all in violation of the Rehabilitation Act, the ADA, and MFEPA. Johnson seeks




                                                 3
            Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 4 of 13



damages and an injunction both barring continued discrimination and granting a reasonable

accommodation. The MTA moved to dismiss the amended complaint under Federal Rule of Civil

Procedure 12(b)(1) and 12(b)(6) on May 18, 2020. 2 The matter is now fully briefed and ready for

resolution.

                                         STANDARD OF REVIEW

           A motion to dismiss for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1) should be granted only if the “material jurisdictional facts are not in dispute

and the moving party is entitled to prevail as a matter of law.” Evans v. B.F. Perkins Co., 155 F.3d

642, 647 (4th Cir. 1999) (internal quotation marks and citation omitted). The plaintiff bears the

burden of proving that subject matter jurisdiction exists. Piney Run Pres. Ass’n v. Cty. Comm’rs

of Carrol Cty., 523 F.3d 453, 459 (4th Cir. 2008). When considering a Rule 12(b)(1) motion, the

court should “regard the pleadings as mere evidence on the issue, and may consider evidence

outside the pleadings without converting the proceeding to one for summary judgment.” Evans,

166 F.3d at 647 (internal quotation marks and citation omitted).

           To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted). “Thus, while

a plaintiff does not need to demonstrate in a complaint that the right to relief is ‘probable,’ the



2
    The MTA moved in the alternative for summary judgment under Federal Rule of Civil Procedure 56.


                                                        4
         Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 5 of 13



complaint must advance the plaintiff’s claim ‘across the line from conceivable to plausible.’” Id.

(quoting Twombly, 550 U.S. at 570). Additionally, although courts “must view the facts alleged in

the light most favorable to the plaintiff,” they “will not accept ‘legal conclusions couched as facts

or unwarranted inferences, unreasonable conclusions, or arguments’” in deciding whether a case

should survive a motion to dismiss. U.S. ex rel. Nathan v. Takeda Pharm. North Am., Inc., 707

F.3d 451, 455 (4th Cir. 2013) (quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th

Cir. 2012)).

                                           DISCUSSION

   I.      The ADA

        Johnson contends that the MTA discriminated against him by failing to accommodate his

disability, while the MTA argues that this claim is barred by the state sovereign immunity doctrine.

The Eleventh Amendment provides that states may not be sued for retrospective monetary relief

by private individuals in federal court except in two situations: after consent by the state, or under

an abrogation of state sovereign immunity by Congress acting pursuant to a valid exercise of its

power. Bd. of Trustees of Univ. of Al. v. Garrett, 531 U.S. 356, 363–64 (2001); see also McCray

v. Md. Dep’t of Transp., 741 F.3d 480, 483 (4th Cir. 2014). This protection extends to state

agencies. See Regents of Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997).

        In his opposition, Johnson does not contest that the MTA is protected by state sovereign

immunity. Instead, he argues that the Eleventh Amendment does not prohibit his claim for

injunctive relief barring continued discrimination and granting a reasonable accommodation. (See

ECF 30-1, Opp. at 5).

        The MTA is correct that Johnson’s claim for damages is barred by the state sovereign

immunity doctrine. And as for the injunction, the court can discern from the complaint no basis on




                                                  5
           Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 6 of 13



which to exercise jurisdiction over the claim for prospective relief. Under Article III of the U.S.

Constitution, federal courts have jurisdiction only over cases and controversies. See Porter v.

Clarke, 852 F.3d 358, 363 (4th Cir. 2017). Past exposure to potentially “illegal conduct does not

in itself show a present case or controversy regarding injunctive relief . . . if unaccompanied by

any continuing, present adverse effects.” O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974). As the

MTA points out, Johnson has not identified any current or threatened unlawful conduct that would

be the proper subject of an injunction or that would present a justiciable case or controversy. (See

ECF 35, Reply at 2). By the time the complaint was filed, Johnson had already been reinstated to

his position as a bus operator. He does not allege that the MTA currently is threating to or is likely

to designate him for involuntary retirement or is otherwise engaging in any conduct which would

violate the ADA. Additionally, the portion of his complaint that addresses his ADA claim mentions

compensatory and punitive damages for past violations of the ADA, but makes no mention of any

prospective relief. Accordingly, the court will grant the MTA’s motion to dismiss Johnson’s ADA

claim.

    II.      The Rehabilitation Act and MFEPA

          Johnson also alleges that the MTA discriminated and retaliated against him and failed to

provide him with reasonable accommodations in violation of the Rehabilitation Act and MFEPA.

The MTA argues that Johnson has failed to state a plausible claim for relief. The court will address

each potential basis for relief in turn.




                                                  6
           Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 7 of 13



          A.      Failure to Accommodate

         To state a claim for failure to accommodate under the Rehabilitation Act or MFEPA, a

plaintiff must allege: (1) she was a qualified person with a disability; (2) the employer had notice

of her disability; (3) the plaintiff could perform the essential functions of her position with a

reasonable accommodation; and (4) the employer nonetheless refused to make the

accommodation. Hannah P. v. Coats, 916 F.3d 327, 337 (4th Cir. 2019) (Rehabilitation Act);

Adkins v. Peninsula Reg. Med. Ctr., 224 Md. App. 115, 139 (Ct. Spec. App. Md. 2015) (MFEPA).

Here, the MTA focuses its challenge on the fourth element of the claim, arguing that medical leave

was a reasonable accommodation which facilitated Johnson’s return to his position as a bus

operator and that employees are not entitled to the accommodation of their choice. 3 In response,

Johnson argues that he requested light duty at full pay pursuant to the RTW agreement and that

the failure to provide him that accommodation amounted to a denial of reasonable

accommodations.

         As a preliminary matter, whether the MTA was required under the RTW agreement to

provide Johnson with light duty is a question of contractual interpretation. In this case, Johnson

chose not to pursue his rights under the contract, and proceeded only under the employment

discrimination laws. The question before the court is therefore whether the MTA’s proffered

accommodation of medical leave was a reasonable accommodation under the relevant statutes, not

under the contract.




3
  The MTA also argues that Johnson conceded this was a reasonable accommodation given that his complaint states:
“[Johnson] was placed on medical leave as reasonable accommodation for his disability-related issues resultant from
the accident.” (ECF 23 ¶ 13). Yet Johnson argues in his opposition that this was merely a statement of the MTA’s
position. The use of the passive voice makes it difficult to discern which interpretation is correct. At this stage of the
proceedings, the court must resolve all inferences in favor of Johnson, including this one.


                                                            7
         Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 8 of 13



       Under the Rehabilitation Act, “[a]n employer may reasonably accommodate an employee

without providing the exact accommodation that the employee requested.” Reyazuddin v.

Montgomery Cty., Md., 789 F.3d 407, 415 (4th Cir. 2015). An employer instead may provide an

“alternative reasonable accommodation.” Id. In Wilson v. Dollar General Corp., the Fourth Circuit

Court of Appeals concluded that medical leave is not unreasonable so long as it “(1) is for a limited,

finite period of time; (2) consists of accrued paid leave or unpaid leave; and (3) is shown to be

likely to achieve a level of success that will enable the individual to perform the essential functions

of the job in question.” 717 F.3d 337, 345 n.7 (4th Cir. 2013); see also EEOC v. Mfrs. & Traders

Trust Co., 429 F. Supp. 3d 89, 108–09 (D. Md. 2019) (same); Kitchen v. Summers Continuous

Care Ctr., LLC, 552 F. Supp. 2d 589, 596 (S.D.W. Va. 2008) (medical leave is a reasonable

accommodation only if it is finite and will be reasonably likely to enable an employee to return to

work); McNamara v. Tourneau, Inc., 496 F. Supp. 2d 366, 376 (S.D.N.Y. 2007) (unpaid leave of

absence can be a reasonable accommodation); Humphrey v. Memorial Hospital Ass’n, 239 F.3d

1128, 1136 & n.12 (9th Cir. 2001) (leave of absence is reasonable accommodation for an employee

whose condition caused him to sporadically miss work). A plaintiff bears the burden of persuasion

with respect to demonstrating that an accommodation is reasonable. Kitchen, 552 F. Supp. 2d at

596.

       In this case, there are no facts alleged that suggest Johnson’s accommodation was

unreasonable. Johnson was placed on medical leave and received benefits starting on August 2,

2016. (ECF 23 ¶¶ 13). He was referred to the state’s doctor for an evaluation more than a year

later, on August 31, 2017. (Id. ¶ 17). Johnson made his first request to be placed on light duty after

the state’s doctor referred him for involuntary retirement. (Id. ¶¶ 17, 18). Though Johnson obtained

a second opinion from Dr. Zunkeler, there is no indication that the state was bound to follow an




                                                  8
          Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 9 of 13



independent evaluation that contradicted the conclusions of the state’s doctor. (Id. ¶ 22). As he and

his worker’s compensation attorney negotiated with the MTA over the light duty request, Johnson

continued to received worker’s compensation benefits equivalent to two-thirds of his salary. 4 (Id.

¶¶ 24, 33). Then, just a few months after the negotiations started, the MTA provided another

workability evaluation and Johnson was allowed to return to work as a bus operator. (Id. ¶ 36). In

sum, Johnson was on medical leave for a finite period of time, at two-thirds salary, which allowed

him to return to work full time: this is a reasonable accommodation. See Wilson, 717 F.3d 337,

345 n.7; Kitchen, 552 F. Supp. 2d at 596. And even if the MTA’s willingness to enter into a contract

with an RTW provision indicates that light duty might also be a reasonable accommodation, the

Rehabilitation Act does not obligate an employer to provide the exact accommodation requested,

particularly in the face of conflicting medical opinions about Johnson’s ability to return to any

level of work. Accordingly, the court will dismiss Johnson’s failure to accommodate claim.

         B.      Retaliation

        To state a claim for retaliation under the Rehabilitation Act and MFEPA, a plaintiff must

allege: (1) he engaged in a protected activity; (2) the employer subjected him to an adverse action;

and (3) the protected activity was causally connected to the adverse action. Hooven-Lewis v.

Caldera, 249 F.3d 259, 272 (4th Cir. 2001) (Rehabilitation Act); Lockheed Martin Corp. v.

Balderrama, 227 Md. App. 476, 504 (Ct. Spec. App. Md. 2016) (MFEPA). Here, the MTA argues

that Johnson did not engage in any protected activities prior to the allegedly retaliatory actions,

and that the admittedly protected activity of filing a charge of discrimination in March of 2018

cannot satisfy the causation element because it occurred after the allegedly retaliatory actions.

Johnson contends that two different kinds of requests made prior to the alleged retaliation were


4
 Though his benefits initially were not distributed in November and December 2017, Johnson received backpay and
he makes no allegations that the denial of benefits occurring at this time was the MTA’s fault. (ECF 23 ¶ 33 n.1).


                                                        9
        Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 10 of 13



protected activities and that the MTA’s denial of those requests constituted adverse actions.

Specifically, Johnson identifies (1) his request for another workability exam to determine his

fitness for duty and (2) his request for reasonable accommodations.

       In the context of a retaliation claim, a plaintiff can demonstrate that an employer acted

adversely by showing that “a reasonable employee would have found the challenged action

materially adverse, which in this context means it well might have dissuaded a reasonable worker

from making or supporting a charge of discrimination.” Burlington N. and Santa Fe Ry. Co. v.

White, 548 U.S. 53, 68 (2006); see also Laird v. Fairfax Cty., Va., 978 F.3d 887, 893 (4th Cir.

2020). Whether an action is materially adverse “depends upon the circumstances of the particular

case, and should be judged from the perspective of a reasonable person in the plaintiff’s position,

considering all the circumstances.” Burlington, 548 U.S. at 71.

       In this case, it is difficult to discern from the complaint the relevant timeline or even which

activity was protected and which was an adverse action causally connected to it. The relevant

portion of the complaint states:

       18. . . . Despite MTA’s contractual obligation to provide light duty to Plaintiff, the
       MTA ignored his requests and retaliated against him for refusing to take
       involuntary medical retirement, seeking a second opinion, and insisting on a light
       duty reasonable accommodation.

       19. When Plaintiff engaged in protected activity by refusing to take involuntary
       medical retirement and requesting reasonable accommodation in the form of light
       duty with Thomas Burgess . . . [he] became angry and stated that no light duty was
       available. . . .

       20. Burgess indicated any further workability evaluations . . . would be futile since
       another evaluation would just confirm the opinion of the first evaluation
       recommending retirement. . . .

       21. [This] was a foregone conclusion and not based on a true, neutral, unbiased
       evaluation.




                                                 10
         Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 11 of 13



In his opposition, Johnson attempts to clarify the complaint. He states that after he “insisted on

another workability exam, requested light duty, and then had his lawyer call to request an

additional workability exam,” the MTA “then retaliated against [him] by denying him light duty

and initially denying him permission for an additional workability exam almost immediately after

the requests were made[.]” (ECF 31-1 at 16).

         It is clear that Johnson himself was not dissuaded from making or supporting a charge of

discrimination, or from engaging in any other protected activity. Johnson did not make a request

for light duty just once, but made “repeated requests” which were “repeatedly denied[.]” (ECF 23

¶¶ 24, 26). And in March of 2018 he did file a charge of discrimination with the Maryland

Commission on Civil Rights. (Id. ¶ 6). But under Burlington, the district courts are to apply an

objective standard, asking whether the challenged action might have dissuaded a reasonable

worker from making or supporting a charge of discrimination. 548 U.S. at 68.

        Notably, though the denial of a request for accommodation may form the basis for a

retaliation claim, such a denial does not by itself support a claim of retaliation. 5 Buie v. Berrien,

85 F. Supp. 3d 161, 178 (D.D.C. 2015); see also Floyd v. Lee, 968 F. Supp. 2d 308, 334 (D.D.C.

2013). In the context of an ADA claim, the court in McClain v. Tenax Corp. explained that “the

mere denial of a request for a reasonable accommodation cannot be an adverse employment action

giving rise to a separate ADA retaliation claim” lest “every time an employee was denied a

requested accommodation, he would be able to ‘double dip’ by asserting both the ADA failure-to-

accommodate and ADA retaliation claims.” 304 F. Supp. 3d 1195, 1206–07 (S.D. Ala. 2018).


5
  Indeed, retaliation, at least in the context of employment relations, is “[a]n adverse employment action taken
because an employee has engaged in a legally protected activity.” BLACK’S LAW DICTIONARY (11th ed. 2019). The
term logically encompasses situations where the employer is motivated by the employee’s protected activity in one
transaction to cause harm to the employee in a separate transaction as reprisal or revenge. That is why, in the sole
case cited by Johnson on the issue, the adverse action was not the denial of the request for reasonable
accommodations but rather a separate retaliatory event. See Rhoads v. FDIC, 257 F.3d 373, 392 (4th Cir. 2001)
(finding causal connection between employee’s request for reasonable accommodation and employee’s termination).


                                                        11
        Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 12 of 13



Therefore, Johnson’s claim that the denial of his request for accommodations was an adverse

action cannot state a plausible claim for relief.

       The next issue is whether the MTA’s denial of a subsequent workability evaluation could

constitute retaliation for Johnson’s request for a reasonable accommodation. The court holds that

it does not. Putting aside the problem that Johnson may not amend his complaint through his

opposition to MTA’s motion to dismiss, the court notes that Johnson sought the workability

evaluation in order to obtain the specific accommodation he desired. That is, in denying his request

for another evaluation (after he had just received an evaluation from the state’s doctor), the MTA

did no more than deny him his specific request for accommodations—an issue addressed in the

previous section of this memorandum. Rather than distinct and causally connected events, the

events alleged by Johnson as forming the basis of his protected activity and his employer’s

retaliation appear actually to be but one course of events—namely the negotiations over Johnson’s

accommodations. Johnson may not recast the allegations that the MTA failed to accommodate his

disability as retaliation without showing a retaliatory act that was caused by protected activity. See

Hooven-Lewis, 249 F.3d at 272. The MTA provided Johnson with a workability evaluation,

performed by Dr. Toney, and a refusal to provide additional evaluations immediately thereafter

does not raise an inference of retaliation. (ECF 23 ¶ 17). Further, while Johnson’s negotiations

with the MTA proceeded, he remained on workers compensation. (Id. ¶¶ 24, 33). A few months

later, as a result of these negotiations, Johnson was given another workability examination and

was restored to his status as a bus operator. (Id. ¶¶ 36, 39–40). In sum, the court can discern from

the facts alleged no causal connection between the request for a specific accommodation and the

immediate denial of another workability examination. Accordingly, the court will also dismiss

Johnson’s retaliation claim.




                                                    12
       Case 1:19-cv-02523-CCB Document 36 Filed 03/02/21 Page 13 of 13



                                       CONCLUSION

       For the reasons stated herein, the MTA’s motion, construed as one to dismiss, will be

granted. Johnson’s amended complaint will be dismissed. A separate order follows.



    3/2/2021                                                         /s/
Date                                                      Catherine C. Blake
                                                          United States District Judge




                                              13
